                      Case 19-10289-LSS      Doc 3865      Filed 07/26/21      Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al., 1                         : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                           HEARING ON JULY 28, 2021 AT 2:00 P.M. (ET)


              This remote hearing will be conducted entirely over Zoom and requires all
            participants to register in advance. Please register by July 28, 2021 at 9:00 a.m.
                    COURTCALL WILL NOT BE USED FOR THIS HEARING.
                           Please use the following link to register for this hearing:
                 https://debuscourts.zoomgov.com/meeting/register/vJItdu6trjMtGg3y-
                                        qd1nUm3hz4tv9emrHE
          After registering your appearance by Zoom, you will receive a confirmation email
                          containing information about joining the hearing.

   I.       CONTINUED MATTER:

            1.         Motion of Bevan Claimants to Affirm Certain Vote Changes in Connection with
                       the Voting on the Ninth Amended Joint Chapter 11 Plan of Reorganization of
                       Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the
                       Bankruptcy Code Pursuant to Bankruptcy Rule 3018 [Docket No. 3744 – filed
                       June 25, 2021]

                       Objection / Response Deadline:     July 12, 2021 at 4:00 p.m. (ET); extended to
                                                          August 6, 2021 at 4:00 p.m. (ET)

                       Objections / Responses Received:    None.

                       Related Documents: None.
   1
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
   identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and
   Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
   Georgia 30076.


   RLF1 25578150v.2
                   Case 19-10289-LSS        Doc 3865      Filed 07/26/21     Page 2 of 3




                    Status: The hearing on this matter has been continued to the omnibus hearing
                            scheduled for August 24, 2021 at 10:00 a.m. (ET).

II.      MATTERS GOING FORWARD:

         2.         The Official Committee of Tort Claimants’ Motion for a Protective Order [Docket
                    No. 3821 – filed July 14, 2021]

                    Objection / Response Deadline:        July 21, 2021 at 4:00 p.m. (ET)

                    Objections / Responses Received:

                    A.     Cyprus Historical Excess Insurers’ Objection to the TCC’s Motion for a
                           Protective Order [Dkt. 3821] [Docket No. 3853 – filed July 21, 2021]

                           (i).  Declaration of Janine Panchok-Berry in Support of the Cyprus
                                 Historical Excess Insurers’ Objection to the TCC’s Motion for a
                                 Protective Order, Dkt. 3821 [Docket No. 3854 – filed July 21,
                                 2021]
                    Related Documents:

                    i.     Amended Notice of Oral Deposition Pursuant to Federal Rule of Civil
                           Procedure 30(b)(1) [Docket No. 3745 – filed June 25, 2021]

                    Status: The hearing on this matter is going forward.

         3.         Letter from The Honorable Judge Laurie Selber Silverstein [Docket No. 3861 –
                    entered July 23, 2021]

                    Related Documents:

                    i.     Letter to the Honorable Laurie Selber Silverstein [Docket No. 3267 – filed
                           March 29, 2021]

                           (a)     Notice of Filing Exhibit Referred to in Letter [Docket No. 3297 –
                                   filed April 2, 2021]

                    ii.    Letter to the Honorable Laurie Selber Silverstein [Docket No. 3268 – filed
                           March 29, 2021]

                    iii.   Letter to the Honorable Laurie Selber Silverstein Filed by Johnson &
                           Johnson, Johnson & Johnson Consumer Inc. [Docket No. 3318 – filed
                           April 6, 2021]

                    Status: At the direction of the Court, the hearing on this matter is going forward.


                                                     2
RLF1 25578150v.2
                   Case 19-10289-LSS   Doc 3865       Filed 07/26/21   Page 3 of 3




Dated: July 26, 2021                   /s/ Amanda R. Steele
       Wilmington, Delaware
                                        RICHARDS, LAYTON & FINGER, P.A.

                                        Mark D. Collins (No. 2981)
                                        Michael J. Merchant (No. 3854)
                                        Amanda R. Steele (No. 5530)
                                        Brett M. Haywood (No. 6166)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, DE 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701
                                        E-mail: collins@rlf.com
                                                merchant@rlf.com
                                                steele@rlf.com
                                                haywood@rlf.com

                                        - and -

                                        LATHAM & WATKINS LLP

                                        Jeffrey E. Bjork (admitted pro hac vice)
                                        Kimberly A. Posin (admitted pro hac vice)
                                        Helena G. Tseregounis (admitted pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, California 90071-1560
                                        Telephone: (213) 485-1234
                                        Facsimile: (213) 891-8763
                                        E-mail: jeff.bjork@lw.com
                                                 kim.posin@lw.com
                                                 helena.tseregounis@lw.com

                                        - and -

                                        Richard A. Levy (admitted pro hac vice)
                                        330 North Wabash Avenue, Suite 2800
                                        Chicago, Illinois 60611
                                        Telephone: (312) 876-7700
                                        Facsimile: (312) 993-9767
                                        E-mail: richard.levy@lw.com

                                        Counsel for Debtors and Debtors-in-Possession




                                                  3
RLF1 25578150v.2
